Citation Nr: 0529465	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-10 970A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for atopic dermatitis 
as a result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).

Issues on appeal

In a September 1997 rating decision, the RO denied service 
connection for a "skin rash of the lower legs and feet as a 
result of exposure to herbicides."  And although notified of 
that decision and apprised of his procedural and appellate 
rights, the veteran did not appeal.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2005).

In a February 1999 rating decision, the RO denied the 
veteran's claims for service connection for a bilateral knee 
condition and "skin condition as a result of exposure to 
herbicides."  

In a March 1999 rating decision, the RO denied a rating 
higher than 20 percent for urethritis with prostatitis.  The 
veteran filed a notice of disagreement (NOD) and a statement 
of the case (SOC) was issued in May 1999.  A June 1999 
statement (VA Form 21-4138) was accepted by the RO as a 
substantive appeal, in lieu of a VA Form 9.  

In December 2001, following the enactment of the Veterans 
Claims Assistance Act (VCAA), the RO issued another rating 
decision continuing to deny the claims for service connection 
for a bilateral knee disability and a skin condition as a 
result of exposure to herbicides.  That RO decision also 
increased the rating for the 
service-connected PTSD to 50 percent and denied a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  In response, the 
veteran filed a, NOD in January 2002 and an SOC on these four 
issues was provided in June 2002.  He then perfected his 
appeal by submission of a substantive appeal (VA Form 9) in 
August 2002.  

The veteran testified before a Hearing Officer at the RO in 
February 2004.  A transcript of that proceeding is on file.  

In an August 2004 decision, the RO granted a TDIU.  The RO 
also increased the rating for urethritis with prostatitis to 
60 percent, the maximum schedular rating for that disability.  
See 38 C.F.R. §§  4.115a, 4.115b, Diagnostic Codes 7518, 7512 
(2004).  Therefore, these issues are no longer on appeal.  

Also in that August 2004 decision, the RO increased the 
rating for the PTSD to 70 percent.  However, as this does not 
represent the highest evaluation available under the 
schedular criteria, this claim is still on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue 
is not abrogated).

The issue of whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection for atopic dermatitis as a result of herbicide 
exposure is addressed in the REMAND portion of the decision 
following the ORDER.  The REMAND will occur via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.

Other matters

In a June 2002 rating decision, the RO denied claims for 
service connection for a condition of the feet and pulmonary 
tuberculosis.  The veteran filed an NOD in August 2002 and a 
SOC was issued in November 2003; however, he did not perfect 
his appeal by filing a VA Form 9 or equivalent statement.  So 
those claims are not before the Board.  38 C.F.R. § 20.200 
(2005).

In February 2005, the veteran's representative - acting on 
the veteran's behalf, withdrew a claim for an earlier 
effective date for service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, 
hypervigilance, hyperstartle response, depression with 
diminished interests, poor energy, poor concentration, poor 
sleep, isolativeness, and difficulty in trusting people, and 
is productive of occupational and social impairment with 
deficiencies in most areas.  Total social and industrial 
impairment is not shown.

2.  The evidence does not show the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  Competent medical evidence does not support a conclusion 
that the veteran's bilateral knee disability, diagnosed as 
degenerative joint disease, is causally related to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 70 
percent for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b) (2005).

3.  A bilateral knee disability was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher disability rating for PTSD and 
entitlement to service connection for a bilateral knee 
disability.  As noted in the Introduction, the new and 
material issue is being remanded.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) (VCAA) [codified as amended 
at 38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].



To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 SOC and the September 2003 and 
August 2004 supplemental statement of the case (SSOC) of the 
pertinent laws and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in July 
2001, February 2002, and February 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The July 2001 and February 
2004 letters enumerated what the evidence must show to 
establish entitlement to an increased rating, namely that the 
service-connected disability has increased in severity or 
gotten worse.  The February 2002 letter, in turn, enumerated 
what the evidence must show to establish entitlement to 
service connection, namely, an in-service injury or disease; 
a current disability; and competent medical evidence showing 
a relationship between the current disability and the in-
service injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2001 VCAA letter, the RO notified the veteran:  "The law 
states that we must make reasonable efforts to help you get 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies. [   ] We 
will also assist you by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."  See the July 25, 2001 letter, 
pages 1-2.  This information was reiterated in the February 
2002 VCAA letter.  See the February 12, 2002 letter, pages 1-
2.  In the February 2004 VCAA letter, the RO notified the 
veteran that VA was responsible for getting "Relevant 
records from any Federal agency.  This may include medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  See the February 10, 2004 letter, 
page 4.  The RO also informed the veteran that VA will make 
reasonable efforts to obtain "Relevant records not held by 
any Federal agency.  This may include records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, all three VCAA letters advised the veteran to 
give the RO enough information about relevant records so the 
RO could request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the February 2004 letter 
informed the veteran:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  

The Board therefore finds that the July 2001, February 2002, 
and February 2004 letters, the June 2002 SOC, and the 
September 2003 and August 2004 SSOC properly notified the 
veteran and his representative of the information and medical 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  In regard to 
the increased rating claim, a review of the record reveals 
the veteran was provided notice of the VCAA prior to the 
initial adjudication of this claim (by rating decision in 
December 2001).  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  In terms of 
the service connection claim, the veteran was provided notice 
of the VCAA in February 2002, following the initial 
adjudication of this claim by rating decision in December 
2001.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of the issue by the 
RO.  While that was not done in this particular case, note 
also that the Court since has withdrawn its decision in 
Pelegrini I and issued Pelegrini II to replace it.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini 
II, the Court clarified that - in these situations, where 
VCAA notice was not issued prior to the RO decision in 
question - VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision never occurred.  Rather, VA need only ensure the 
veteran receives or since has received content-complying 
notice such that he is not prejudiced.

The Board does not believe the veteran has been prejudiced by 
such failure in the timing of his VCAA notice.  His claim was 
readjudicated by the RO in the September 2003 and August 2004 
SSOC, following issuance of the February 2002 VCAA notice 
letter.  He was provided ample opportunity to respond to 
those letters.  Neither he nor his representative has 
contended that he was in any way prejudiced by the timing of 
the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed immediately above, this claim was 
readjudicated after the veteran was accorded ample 
opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  
See U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, a VA 
physician's statement and reports of VA examinations, which 
will be described below.  The veteran and his representative 
have not identified any outstanding evidence.

Upon review, the Board has concluded that in regard to the 
service connection claim a remand for a medical nexus opinion 
is not warranted.  As discussed in more detail below, the 
service medical records do not contain any reference to a 
bilateral knee disability.  In the absence of evidence of in-
service incurrence of a bilateral knee disability, referral 
for a medical nexus opinion is unnecessary.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion since evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of in-service disease or injury.  The veteran has been 
provided the opportunity to present evidence pertaining to 
in-service incurrence, and he has not done so.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2004).  He 
testified at a personal hearing in February 2004.

Accordingly, the Board will proceed to decisions on the 
merits.

1.  Entitlement to a rating higher than 70 percent for PTSD

Pertinent laws and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific rating criteria

The veteran's PTSD is evaluated as 70 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Diagnostic Code 9411, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Global Assessment of Functioning (GAF)

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; 
manic excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2004).

Analysis

The record reflects that in an April 1998 rating decision 
service connection was granted for PTSD and a 10 percent 
evaluation was assigned.  In December 1999, the rating was 
increased to 30 percent.  In rating decisions in December 
2001 and August 2004, the rating was further increased to 50 
percent and 70 percent, respectively.  [As was noted in the 
Introduction, the August 2004 rating decision also granted 
the veteran a TDIU based on the severity of his PTSD as it 
relates to his unemployability.]

The veteran believes he is also entitled to a higher 100 
percent rating for his PTSD on a schedular basis.  

Mittleider concerns

The Board is initially presented with a record on appeal that 
shows, in addition to his PTSD, the veteran has been 
diagnosed with major depression, which is not service 
connected.  Under relevant case law, the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, however, a February 2004 VA examiner 
opined that it is as likely as not the veteran's depression 
is related to his PTSD.  Therefore, in addressing the proper 
evaluation of his PTSD, the Board will consider all of his 
psychiatric symptoms, including depression, as being part and 
parcel of his service-connected PTSD.  



Schedular rating

As noted above, the veteran is currently evaluated as 70-
percent disabled due to PTSD.  He seeks a 100 percent rating 
for this condition.  The Board will now address the specific 
criteria for a 100 percent evaluation, listed above.

There is no evidence of record demonstrating gross impairment 
in thought processes or communication.  The August 2001 VA 
examination revealed tangentiality and circumstantiality in 
the veteran's thought process, but content was normal.  His 
speech was normal with no irrelevant, illogical or obscure 
speech pattern.  An August 2001 mental health assessment 
found that his intellectual functioning appeared to be 
grossly intact and that he was functioning at least at the 
average range.  In a March 2002 mental health note, his 
thought process was normal.  VA examination in February 2004 
found that his thought process was remarkable for some 
tangentiality, but normal for content.  His speech was 
forceful with no appreciable problems.  In sum, his thought 
processes and speech are found to be essentially normal and 
are certainly not grossly impaired.  

There also is no evidence demonstrating persistent delusions 
or hallucinations, or grossly inappropriate behavior.  The 
August 2001 VA examination found that the veteran had a 
neutral mood and an appropriate affect.  His impulse control 
was fair.  The March 2002 mental health note found that he 
was psychiatrically stable, with no auditory or visual 
hallucinations.  His insight and judgement were good.  At the 
time of the February 2004 VA examination, his insight, 
judgment and impulse control were considered fair.  There is 
simply no evidence suggestive of "grossly inappropriate 
behavior."  

The veteran is not in persistent danger of hurting himself or 
others.  He has consistently denied suicidal or homicidal 
thoughts or ideation, and there is no evidence that such is 
not the case.  



The evidence is not indicative of intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication the 
veteran requires any assistance with such functions.  The 
March 2002 mental health note found that he was neatly 
dressed.  The February 2004 VA examination likewise found 
that he was causally dressed.  There is no indication he is 
unable to perform activities of daily living, including 
maintaining minimal personal hygiene.  

There in no evidence the veteran is disoriented to time, 
place, or situation.  He has not been found to be disoriented 
and, in fact, was found to be oriented in all spheres by the 
August 2001 and February 2004 VA examiners.

The evidence is not consistent with memory loss for names of 
close relatives, the veteran's own occupation or his own 
name.  The August 2001 VA examination found that he displayed 
some memory problems, specifically being able to recall only 
1 of 3 items.  While this clearly shows some impairment in 
his memory, such is contemplated in the criteria for lower 
ratings, such as 30 percent ("mild memory loss") and 50 
percent ("impairment of short- and long-term memory").  The 
evidence does not indicate that his memory loss is so severe 
that he is unable to remember the names of close relatives or 
his own name.  There are no findings reflective of severe 
memory loss.  

The lowest GAF score of record is 40 (from the February 2004 
VA examination).  GAF scores ranging between 31 to 40 reflect 
some impairment in reality testing or communications or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  This is precisely 
what is contemplated in the criteria for the currently 
assigned 70-percent rating ("occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations . .  .").  There are no GAF scores 
assigned that are reflective of "total occupational and 
social impairment", consistent with the assignment of an 
even higher 100 percent rating.  



Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the veteran and reflected in the record is not consistent 
with a 100 percent rating, but is more reflective of 
occupational and social impairment with deficiencies in most 
areas, consistent with a 70 percent rating.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  But the Board has not 
identified symptomatology or other aspects of the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a 100 percent rating were approximated.  

The Board acknowledges the veteran's demonstrated 
difficulties with respect to social relationships.  At the 
February 2004 VA examination, he reported that he was 
isolative, spent most of his time at home, and did not keep 
in touch with anybody, including his family.  Despite such 
difficulties, the Board does not find that the totality of 
the evidence is reflective of total social impairment.  In 
this regard, the Board finds pertinent the January 2004 
statement by M.H., Ph.D., a VA staff psychologist who ran a 
weekly psychotherapy group the veteran had attended since 
November 2001, indicating his PTSD "significantly impacted" 
his social functioning.  Dr. H. did not indicate the veteran 
had total social impairment, just that it is very noticeably 
compromised.  With respect to occupational impairment, this 
is clearly demonstrated, too, but such pathology is 
contemplated in the assignment of a 70 percent rating.  In 
addition, as noted elsewhere in this decision, the veteran is 
receiving TDIU compensation - which, itself, compensates him 
for his occupational deficiencies.  



For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against a rating 
higher than 70 percent for the PTSD.  So this claim is 
accordingly denied.

Extraschedular rating

In the June 2002 SOC, the RO concluded that an extraschedular 
evaluation was not warranted for the veteran's service-
connected PTSD.  Since this matter has been adjudicated by 
the RO, in the first instance, the Board will also consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  See also 
VAOPGCPREC 6-96 and Bernard v. Brown, 4 Vet. App. 384 (1993).

Ordinarily, the VA rating schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Board reiterates there is no question the veteran's PTSD 
has resulted in occupational impairment.  However, 
occupational impairment is specifically contemplated in the 
rating currently assigned his PTSD, and the Board has 
discussed it at length above.  See 38 C.F.R. §§ 3.321(a), 
4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board also once 
again observes that a TDIU has been granted.

There is no objective indication the service-connected PTSD 
results in frequent periods of hospitalization.  Indeed, the 
February 2004 VA examination indicated there was no history 
of psychiatric hospitalizations.  

In short, the majority of the evidence shows the veteran's 
service-connected PTSD does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to, in 
turn, warrant the assignment of an extraschedular rating 
under § 3.321(b)(1).

2.  Entitlement to service connection for a bilateral knee 
disability.  

Pertinent laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  This presumption, however, is rebuttable by 
probative evidence to the contrary  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a 
medical nexus.

Analysis

The veteran contends that his bilateral knee disability is 
due to his military service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability 
[to include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

A December 2002 VA evaluation, with X-rays, resulted in a 
diagnosis of mild degenerative joint disease, i.e., 
arthritis, in both knees.  Hickson element (1) is accordingly 
satisfied by medical evidence that the claimed disability 
currently exists.

With respect to Hickson element (2), the Board will 
separately address the matter of in-service disease and 
injury.

With respect to in-service disease, there is no evidence of 
arthritis during service or within the one-year presumptive 
period after service.  See 38 C.F.R. §§ 3.307, 3.309.  
According to the medical evidence of record, degenerative 
changes of the knees were initially manifested approximately 
thirty-five years after service (in 2002).

With respect to in-service injury, service medical records 
are negative for complaint, treatment or diagnosis relative 
to the knees.  So Hickson element (2) has not been met.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence linking the veteran's current bilateral 
knee disability to his period of active service.  No 
clinician has attributed the veteran's degenerative joint 
disease of the knees to his military service.  It is clear 
that in the absence of any disease or injury in service a 
medical nexus opinion would be impossible because there could 
be no precipitating event.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

The only evidence purportedly relating the veteran's 
bilateral knee disability with his military service are 
statements from him, personally.  He has speculated that his 
current bilateral knee problems are related to his military 
service.  See February 2004 hearing transcript.  It is now 
well settled, however, that laypersons without medical 
training, such as him, are not qualified to render medical 
opinions regarding matters such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2004) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters - such as nexus, are accordingly lacking 
in probative value.

The Board adds that the veteran has been provided ample 
opportunity to obtain and submit to VA medical nexus evidence 
supportive of his claim.  He has not done so.  See 38 C.F.R. 
§ 5107(a) [a claimant has the responsibility to present and 
support a claim for benefits].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes these 
provisions are not for application in this case.  First, 
there is no complaint or finding relative to the knees during 
service.  Second, there is no objective indication of 
bilateral knee problems for approximately 35 years after 
service, until 2002. 

In any event, even if continuity of symptomatology was 
contended, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

In short, for reasons expressed immediately above, Hickson 
elements (2) and (3) have not been met.  The veteran's claim 
fails on this basis.


ORDER

The claim for a rating higher than 70 percent for PTSD is 
denied. 

The claim for service connection for a bilateral knee 
disability also is denied.  




REMAND

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
atopic dermatitis as a result of Agent Orange exposure.  

Reasons for remand

As was noted in the Introduction, the veteran's claim for 
service connection for a skin rash of the lower legs and feet 
as a result of exposure to herbicides was denied in a final 
September 1997 VA rating decision.  Before reopening the 
claim, it must first be determined whether new and material 
evidence has been received.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  

In addition, although the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before VA's statutory duty to assist attaches, 
the Court has held that VA's duty to notify claimants 
includes claims to reopen.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After a careful review of the record, 
the Board notes that in regard to the issue of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for atopic dermatitis as a result of 
exposure to herbicides, the veteran has not received notice 
that fully complies with the VCAA and Quartuccio.  [The VCAA 
notices provided the veteran in July 2001, February 2002, 
February 2004, and November 2004 concerned unrelated issues].  
This procedural defect should be rectified on remand, 
assuming that the state of the law has not changed in the 
interim.



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following actions:

1.  Send the veteran a VCAA letter 
concerning his petition to reopen his 
previously denied claim for service 
connection for atopic dermatitis as a 
result of exposure to Agent Orange.  This 
VCAA letter must apprise him of the type 
of evidence needed to substantiate this 
claim, as well as inform him of what 
evidence he is responsible for obtaining 
and what evidence VA will obtain for him.  
Also ask that he submit any relevant 
evidence in his possession concerning 
this claim.

2.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen this claim.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


